Exhibit 10.12
MEDAVAIL HOLDINGS, INC.
2020 EMPLOYEE STOCK PURCHASE PLAN
1.Purpose. The purpose of the Plan is to provide employees of the Company and
its Designated Companies with an opportunity to purchase Common Stock through
accumulated Contributions. The Company intends for the Plan to have two
components: a component that is intended to qualify as an “employee stock
purchase plan” under Section 423 of the Code (the “423 Component”) and a
component that is not intended to qualify as an “employee stock purchase plan”
under Section 423 of the Code (the “Non-423 Component”). The provisions of the
423 Component, accordingly, will be construed so as to extend and limit Plan
participation in a uniform and nondiscriminatory basis consistent with the
requirements of Section 423 of the Code. An option to purchase shares of Common
Stock under the Non-423 Component will be granted pursuant to rules, procedures,
or sub-plans adopted by the Administrator designed to achieve tax, securities
laws, or other objectives for Eligible Employees and the Company. Except as
otherwise provided herein, the Non-423 Component will operate and be
administered in the same manner as the 423 Component.
2.Definitions.
(a)“Administrator” means the Board or any Committee designated by the Board to
administer the Plan pursuant to Section 14.
(b)“Affiliate” means any entity, other than a Subsidiary, in which the Company
has an equity or other ownership interest.
(c)“Applicable Laws” means the legal and regulatory requirements relating to the
administration of equity-based awards, including but not limited to the related
issuance of shares of Common Stock, including but not limited to, under U.S.
federal and state corporate laws, U.S. federal and state securities laws, the
Code, any stock exchange or quotation system on which the Common Stock is listed
or quoted and the applicable laws of any non-U.S. country or jurisdiction where
options are, or will be, granted under the Plan.
(d)“Board” means the Board of Directors of the Company.
(e)“Change in Control” means the occurrence of any of the following events,
unless specifically provided otherwise by the Administrator with respect to a
particular Offering:
(i)A change in the ownership of the Company which occurs on the date that any
one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than fifty percent (50%) of the total voting power of
the stock of the Company; provided, however, that for purposes of this
subsection, the acquisition of additional stock by any one Person, who is
considered to own more than fifty percent (50%) of the total voting power of the
stock of the Company will not be considered a Change in Control. Further, if the
stockholders of the Company immediately before such change in ownership continue
to retain immediately after the change in ownership, in substantially the same
proportions as their ownership of shares of the Company’s voting stock
immediately prior to the change in



--------------------------------------------------------------------------------



ownership, direct or indirect beneficial ownership of fifty percent (50%) or
more of the total voting power of the stock of the Company or of the ultimate
parent entity of the Company, such event shall not be considered a Change in
Control under this subsection (i). For this purpose, indirect beneficial
ownership shall include, without limitation, an interest resulting from
ownership of the voting securities of one or more corporations or other business
entities which own the Company, as the case may be, either directly or through
one or more subsidiary corporations or other business entities; or
(ii)A change in the effective control of the Company which occurs on the date
that a majority of members of the Board is replaced during any twelve (12)-month
period by Directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election.
For purposes of this subsection (ii), if any Person is considered to be in
effective control of the Company, the acquisition of additional control of the
Company by the same Person will not be considered a Change in Control; or
(iii)A change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any Person acquires (or has acquired during the
twelve (12)-month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions; provided, however, that for purposes of this
subsection, the following will not constitute a change in the ownership of a
substantial portion of the Company’s assets: (A) a transfer to an entity that is
controlled by the Company’s stockholders immediately after the transfer, or (B)
a transfer of assets by the Company to: (1) a stockholder of the Company
(immediately before the asset transfer) in exchange for or with respect to the
Company’s stock, (2) an entity, fifty percent (50%) or more of the total value
or voting power of which is owned, directly or indirectly, by the Company, (3) a
Person, that owns, directly or indirectly, fifty percent (50%) or more of the
total value or voting power of all the outstanding stock of the Company, or (4)
an entity, at least fifty percent (50%) of the total value or voting power of
which is owned, directly or indirectly, by a Person described in this subsection
(iii)(B)(3). For purposes of this subsection, gross fair market value means the
value of the assets of the Company, or the value of the assets being disposed
of, determined without regard to any liabilities associated with such assets.
For purposes of this Section 2(e), persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase, or acquisition of stock, or similar business
transaction with the Company. For the avoidance of doubt, wholly-owned
subsidiaries of the Company shall not be considered “Persons” for purposes of
this Section 2(e).
Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any applicable Treasury Regulations and formal, effective Internal
Revenue Service guidance of either general
- 2 -

--------------------------------------------------------------------------------



applicability or direct applicability that has been promulgated or may be
promulgated thereunder from time to time.
Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its primary purpose is to change the jurisdiction of
the Company’s incorporation, or (ii) its primary purpose is to create a holding
company that will be owned in substantially the same proportions by the persons
who held the Company’s securities immediately before such transaction.
(f)“Code” means the U.S. Internal Revenue Code of 1986, as amended. Reference to
a specific section of the Code or U.S. Treasury Regulation thereunder will
include such section or regulation, any valid regulation or other official
applicable guidance promulgated under such section, and any comparable provision
of any future legislation or regulation amending, supplementing or superseding
such section or regulation.
(g)“Committee” means a committee of the Board appointed in accordance with
Section 14 hereof.
(h)“Common Stock” means the common stock of the Company.
(i)“Company” means, prior to the Merger, MYOS Rens Technology, Inc., and on and
following the Effective Date, MedAvail Holdings, Inc., a Delaware corporation,
or any of its successors.
(j)“Compensation” includes an Eligible Employee’s base straight time gross
earnings but excludes payments for commissions, incentive compensation, bonuses,
payments for overtime and shift premium, equity compensation income and other
similar compensation. For the avoidance of doubt, “Compensation” excludes any
payments that an Eligible Employee receives from external sources, including
government agencies or insurance carriers, such as disability insurance payments
or paid family leave payments, during any leave of absence taken by an Eligible
Employee. The Administrator, in its discretion, may, on a uniform and
nondiscriminatory basis, establish a different definition of Compensation for a
subsequent Offering Period.
(k)“Contributions” means the payroll deductions and other additional payments
that the Company may permit to be made by a Participant to fund the exercise of
options granted pursuant to the Plan.
(l)“Designated Company” means any Subsidiary or Affiliate of the Company that
has been designated by the Administrator from time to time in its sole
discretion as eligible to participate in the Plan. For purposes of the 423
Component, only the Company and its Subsidiaries may be Designated Companies,
provided, however that at any given time, a Subsidiary that is a Designated
Company under the 423 Component will not be a Designated Company under the
Non-423 Component.
(m)“Director” means a member of the Board.
- 3 -

--------------------------------------------------------------------------------



(n)“Eligible Employee” means any individual who is a common law employee
providing services to the Company or a Designated Company and is customarily
employed for at least twenty (20) hours per week and more than five (5) months
in any calendar year by the Employer, or any lesser number of hours per week
and/or number of months in any calendar year established by the Administrator
(if required under applicable local law) for purposes of any separate Offering
or the Non-423 Component. For purposes of the Plan, the employment relationship
will be treated as continuing intact while the individual is on sick leave or
other leave of absence that the Employer approves or is legally protected under
Applicable Laws. Where the period of leave exceeds three (3) months and the
individual’s right to reemployment is not guaranteed either by statute or by
contract, the employment relationship will be deemed to have terminated three
(3) months and one (1) day following the commencement of such leave. The
Administrator, in its discretion, from time to time may, prior to an Enrollment
Date for all options to be granted on such Enrollment Date in an Offering,
determine (for each Offering under the 423 Component, on a uniform and
nondiscriminatory basis or as otherwise permitted by Treasury Regulation
Section 1.423-2) that the definition of Eligible Employee will or will not
include an individual if he or she: (i) has not completed at least two (2) years
of service since his or her last hire date (or such lesser period of time as may
be determined by the Administrator in its discretion), (ii) customarily works
not more than twenty (20) hours per week (or such lesser period of time as may
be determined by the Administrator in its discretion), (iii) customarily works
not more than five (5) months per calendar year (or such lesser period of time
as may be determined by the Administrator in its discretion), (iv) is a highly
compensated employee within the meaning of Section 414(q) of the Code, or (v) is
a highly compensated employee within the meaning of Section 414(q) of the Code
with compensation above a certain level or is an officer or subject to the
disclosure requirements of Section 16(a) of the Exchange Act, provided the
exclusion is applied with respect to each Offering under the 423 Component in an
identical manner to all highly compensated individuals of the Employer whose
Eligible Employees are participating in that Offering under the 423 Component.
Each exclusion will be applied with respect to an Offering under the 423
Component in a manner complying with U.S. Treasury Regulation
Section 1.423-2(e)(2)(ii). Such exclusions may be applied with respect to an
Offering under the Non- 423 Component without regard to the limitations of
Treasury Regulation Section 1.423-2.
(o)“Employer” means the employer of the applicable Eligible Employee(s).
(p)“Enrollment Date” means the first Trading Day of an Offering Period.
(q)“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended,
including the rules and regulations promulgated thereunder.
(r)“Exercise Date” means the last Trading Day of the Purchase Period.
Notwithstanding the foregoing, in the event that an Offering Period is
terminated prior to its expiration pursuant to Section 20, the Administrator, in
its sole discretion, may determine that any Purchase Period also terminating
under such Offering Period will terminate without options being exercised on the
Exercise Date that otherwise would have occurred on the last Trading Day of such
Purchase Period.
- 4 -

--------------------------------------------------------------------------------



(s)“Fair Market Value” means, as of any date, the closing sales price for Common
Stock as quoted on any established stock exchange or national market system
(including without limitation the New York Stock Exchange, NASDAQ Global Select
Market, the NASDAQ Global Market or the NASDAQ Capital Market of The NASDAQ
Stock Market) on which the Common Stock is listed on the date of determination
(or the closing bid, if no sales were reported), as reported in The Wall Street
Journal or such other source as the Administrator deems reliable. If the
determination date for the Fair Market Value occurs on a non-Trading Day (i.e.,
a weekend or holiday), the Fair Market Value will be such price on the
immediately preceding Trading Day, unless otherwise determined by the
Administrator. In the absence of an established market for the Common Stock, the
Fair Market Value thereof will be determined in good faith by the Administrator.
The determination of fair market value for purposes of tax withholding may be
made in the Administrator’s discretion subject to Applicable Laws and is not
required to be consistent with the determination of Fair Market Value for other
purposes.
(t)“Fiscal Year” means a fiscal year of the Company.
(u)“Merger” means the merger of MedAvail, Inc. with the Company pursuant to the
Agreement and Plan of Merger and Reorganization by and between the Company and
MedAvail, Inc. dated June 30, 2020.
(v)“New Exercise Date” means a new Exercise Date if the Administrator shortens
any Offering Period then in progress.
(w)“Offering” means an offer under the Plan of an option that may be exercised
during an Offering Period as further described in Section 4. For purposes of the
Plan, the Administrator may designate separate Offerings under the Plan (the
terms of which need not be identical) in which Eligible Employees of one or more
Employers will participate, even if the dates of the applicable Offering Periods
of each such Offering are identical and the provisions of the Plan will
separately apply to each Offering. To the extent permitted by U.S. Treasury
Regulation Section 1.423-2(a)(1), the terms of each Offering need not be
identical provided that the terms of the Plan and an Offering together satisfy
U.S. Treasury Regulation Section 1.423-2(a)(2) and (a)(3).
(x)“Offering Periods” means a period beginning on such date as may be determined
by the Administrator in its discretion and ending on such Exercise Date as may
be determined by the Administrator in its discretion, in each case on a uniform
and nondiscriminatory basis. The duration and timing of Offering Periods may be
changed pursuant to Sections 4, 20 and 30.
(y)“Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.
(z)“Participant” means an Eligible Employee that participates in the Plan.
(aa)    “Plan” means this MedAvail Holdings, Inc. 2020 Employee Stock Purchase
Plan.
- 5 -

--------------------------------------------------------------------------------



(bb)    “Purchase Period” means the period, as determined by the Administrator
in its discretion on a uniform and nondiscriminatory basis, during an Offering
Period that commences on the Offering Period’s Enrollment Date and ends on the
next Exercise Date, except that if the Administrator determines that more than
one Purchase Period should occur within an Offering Period, subsequent Purchase
Periods within such Offering Period commence after one Exercise Date and end
with the next Exercise Date at such time or times as the Administrator
determines prior to the commencement of the Offering Period.
(cc)    “Purchase Price” means an amount equal to eighty-five percent (85%) of
the Fair Market Value on the Enrollment Date or on the Exercise Date, whichever
is lower; provided however, that the Purchase Price may be determined for
subsequent Offering Periods by the Administrator subject to compliance with
Section 423 of the Code (or any successor rule or provision or any other
Applicable Law, regulation or stock exchange rule) or pursuant to Section 20.
(dd)    “Section 409A” or “Code Section 409A” means Code Section 409A and the
applicable U.S. Treasury Regulations and formal, effective guidance of either
general applicability or direct applicability thereunder, and any applicable
state law equivalent, as each may be promulgated, amended or modified from time
to time.
(ee)    “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.
(ff)    “Trading Day” means a day on which the primary stock exchange (or
national market system, or other trading platform, as applicable) upon which the
Common Stock is listed is open for trading.
(gg)    “U.S. Treasury Regulations” means the Treasury Regulations of the Code.
Reference to a specific Treasury Regulation will include such Treasury
Regulation, the Section of the Code under which such regulation was promulgated,
any valid regulation or other official applicable guidance promulgated under
such Section, and any comparable provision of any future legislation or
regulation amending, supplementing, or superseding such Section or regulation.
3.Eligibility.
(a)Offering Periods. Any Eligible Employee on a given Enrollment Date will be
eligible to participate in the Plan, subject to the requirements of Section 5.
(b)Non-U.S. Employees. Eligible Employees who are citizens or residents of a
non-U.S. jurisdiction (without regard to whether they also are citizens or
residents of the United States or resident aliens (within the meaning of Section
7701(b)(1)(A) of the Code)) may be excluded from participation in the Plan or an
Offering if the participation of such Eligible Employees is prohibited under the
laws of the applicable jurisdiction or if complying with the laws of the
applicable jurisdiction would cause the Plan or an Offering to violate Section
423 of the Code. In the case of the Non-423 Component, Eligible Employees may be
excluded from participation in the Plan or an Offering if the Administrator
determines that participation of such Eligible Employees is not advisable or
practicable.
- 6 -

--------------------------------------------------------------------------------



(c)Limitations. Any provisions of the Plan to the contrary notwithstanding, no
Eligible Employee will be granted an option under the Plan (i) to the extent
that, immediately after the grant, such Eligible Employee (or any other person
whose stock would be attributed to such Eligible Employee pursuant to Section
424(d) of the Code) would own capital stock of the Company or any Parent or
Subsidiary of the Company and/or hold outstanding options to purchase such stock
possessing five percent (5%) or more of the total combined voting power or value
of all classes of the capital stock of the Company or of any Parent or
Subsidiary of the Company, or (ii) to the extent that his or her rights to
purchase stock under all employee stock purchase plans (as defined in Section
423 of the Code) of the Company or any Parent or Subsidiary of the Company
accrues at a rate, which exceeds twenty-five thousand dollars ($25,000) worth of
stock (determined at the Fair Market Value of the stock at the time such option
is granted) for each calendar year in which such option is outstanding at any
time, as determined in accordance with Section 423 of the Code and the
regulations thereunder.
4.Offering Periods. Offering Periods will expire on the earliest to occur of (i)
the completion of the purchase of Shares on the last Exercise Date occurring
within twenty-seven (27) months of the applicable Enrollment Date on which the
option to purchase Shares was granted, or (ii) such shorter period as may be
established by the Administrator from time to time, in its discretion and on a
uniform and nondiscriminatory basis, prior to an Enrollment Date for all options
to be granted on such Enrollment Date.
5.Participation. An Eligible Employee may participate in the Plan pursuant to
Section 3(b) by (i) submitting to the Company’s stock administration office (or
its designee) a properly completed subscription agreement authorizing
Contributions in the form provided by the Administrator for such purpose or
(ii) following an electronic or other enrollment procedure determined by the
Administrator, in either case on or before a date determined by the
Administrator prior to an applicable Enrollment Date.
6.Contributions.
(a)At the time a Participant enrolls in the Plan pursuant to Section 5, he or
she will elect to have Contributions (in the form of payroll deductions or
otherwise, to the extent permitted by the Administrator) made on each pay day
during the Offering Period in an amount that the Administrator may establish
from time to time, in its discretion and on a uniform and nondiscriminatory
basis, for all options to be granted on any Enrollment Date (for illustrative
purposes, should a pay day occur on an Exercise Date, a Participant will have
any Contributions made on such day applied to his or her account under the
then-current Purchase Period or Offering Period with respect to which that
Exercise Date relates). The Administrator, in its sole discretion, may permit
all Participants in a specified Offering to contribute amounts to the Plan
through payment by cash, check or other means set forth in the subscription
agreement prior to each Exercise Date of each Purchase Period. A Participant’s
subscription agreement will remain in effect for successive Offering Periods
unless terminated as provided in Section 10 hereof (or Participant’s
participation is terminated as provided in Section 11 hereof).
(b)In the event Contributions are made in the form of payroll deductions, such
payroll deductions for a Participant will commence on the first pay day
following the Enrollment Date and will end on the last pay day on or prior to
the last Exercise Date of such
- 7 -

--------------------------------------------------------------------------------



Offering Period to which such authorization is applicable, unless sooner
terminated by the Participant as provided in Section 10 hereof (or Participant’s
participation is terminated as provided in Section 11 hereof).
(c)All Contributions made for a Participant will be credited to his or her
account under the Plan and Contributions will be made in whole percentages of
his or her Compensation only. A Participant may not make any additional payments
into such account.
(d)A Participant may discontinue his or her participation in the Plan as
provided under Section 10. Except as may be permitted by the Administrator, as
determined in its sole discretion, a Participant may not change the rate of his
or her Contributions during an Offering Period.
(e)Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(d), a Participant’s Contributions
may be decreased to zero percent (0%) at any time during a Purchase Period.
Subject to Section 423(b)(8) of the Code and Section 3(d) hereof, Contributions
will recommence at the rate originally elected by the Participant effective as
of the beginning of the first Purchase Period scheduled to end in the following
calendar year, unless terminated by the Participant as provided in Section 10
(or Participant’s participation is terminated as provided in Section 11).
(f)Notwithstanding any provisions to the contrary in the Plan, the Administrator
may allow Participants to participate in the Plan via cash contributions instead
of payroll deductions if (i) payroll deductions are not permitted or advisable
under applicable local law, (ii) the Administrator determines that cash
contributions are permissible under Section 423 of the Code for Participants
participating in the 423 Component; and/or (iii) the Participants are
participating in the Non-423 Component.
(g)At the time the option is exercised, in whole or in part, or at the time some
or all of the Common Stock issued under the Plan is disposed of (or at any other
time that a taxable event related to the Plan occurs), the Participant must make
adequate provision for the Company’s or Employer’s federal, state, local or any
other tax liability payable to any authority including taxes imposed by
jurisdictions outside of the U.S., national insurance, social security or other
tax withholding obligations, if any, which arise upon the exercise of the option
or the disposition of the Common Stock (or any other time that a taxable event
related to the Plan occurs). At any time, the Company or the Employer may, but
will not be obligated to, withhold from the Participant’s compensation the
amount necessary for the Company or the Employer to meet applicable withholding
obligations, including any withholding required to make available to the Company
or the Employer any tax deductions or benefits attributable to the sale or early
disposition of Common Stock by the Eligible Employee. In addition, the Company
or the Employer may, but will not be obligated to, withhold from the proceeds of
the sale of Common Stock or use any other method of withholding the Company or
the Employer deems appropriate to the extent permitted by U.S. Treasury
Regulation Section 1.423-2(f).
7.Grant of Option. On the Enrollment Date of each Offering Period, each Eligible
Employee participating in such Offering Period will be granted an option to
purchase on each Exercise Date during such Offering Period (at the applicable
Purchase Price) up to a number of
- 8 -

--------------------------------------------------------------------------------



shares of Common Stock determined by dividing such Eligible Employee’s
Contributions accumulated prior to such Exercise Date and retained in the
Eligible Employee’s account as of the Exercise Date by the applicable Purchase
Price; provided that in no event will an Eligible Employee be permitted to
purchase during each Purchase Period more than a fixed number shares of Common
Stock (subject to any adjustment pursuant to Section 19) in an amount that the
Administrator may establish from time to time, in its discretion and on a
uniform and nondiscriminatory basis, for all options to be granted on any
Enrollment Date, and provided further that such purchase will be subject to the
limitations set forth in Sections 3(d) and 13 and in the subscription agreement.
The Eligible Employee may accept the grant of such option, with respect to any
Offering Period under the Plan, by electing to participate in the Plan in
accordance with the requirements of Section 5. The Administrator may, for future
Offering Periods, increase or decrease, in its absolute discretion, the maximum
number of shares of Common Stock that an Eligible Employee may purchase during
each Purchase Period and/or Offering Period, as applicable. Exercise of the
option will occur as provided in Section 8, unless the Participant has withdrawn
pursuant to Section 10 (or Participant’s participation is terminated as provided
in Section 11). The option will expire on the last day of the Offering Period.
8.Exercise of Option.
(a)Unless a Participant withdraws from the Plan as provided in Section 10 (or
Participant’s participation is terminated as provided in Section 11), his or her
option for the purchase of shares of Common Stock will be exercised
automatically on each Exercise Date, and the maximum number of full shares of
Common Stock subject to the option will be purchased for such Participant at the
applicable Purchase Price with the accumulated Contributions from his or her
account. No fractional shares of Common Stock will be purchased; any
Contributions accumulated in a Participant’s account, which are not sufficient
to purchase a full share will be retained in the Participant’s account for the
subsequent Purchase Period or Offering Period, as applicable, subject to earlier
withdrawal by the Participant as provided in Section 10 (or the earlier
termination of Participant’s participation as provided in Section 11). Any other
funds left over in a Participant’s account after the Exercise Date will be
returned to the Participant. During a Participant’s lifetime, a Participant’s
option to purchase shares of Common Stock hereunder is exercisable only by him
or her.
(b)If the Administrator determines that, on a given Exercise Date, the number of
shares of Common Stock with respect to which options are to be exercised may
exceed (i) the number of shares of Common Stock that were available for sale
under the Plan on the Enrollment Date of the applicable Offering Period, or (ii)
the number of shares of Common Stock available for sale under the Plan on such
Exercise Date, the Administrator may in its sole discretion (x) provide that the
Company will make a pro rata allocation of the shares of Common Stock available
for purchase on such Enrollment Date or Exercise Date, as applicable, in as
uniform a manner as will be practicable and as it will determine in its sole
discretion to be equitable among all Participants exercising options to purchase
Common Stock on such Exercise Date, and continue all Offering Periods then in
effect or (y) provide that the Company will make a pro rata allocation of the
shares of Common Stock available for purchase on such Enrollment Date or
Exercise Date, as applicable, in as uniform a manner as will be practicable and
as it will determine in its sole discretion to be equitable among all
participants exercising options to
- 9 -

--------------------------------------------------------------------------------



purchase Common Stock on such Exercise Date, and terminate any or all Offering
Periods then in effect pursuant to Section 20. The Company may make a pro rata
allocation of the shares of Common Stock available on the Enrollment Date of any
applicable Offering Period pursuant to the preceding sentence, notwithstanding
any authorization of additional shares of Common Stock for issuance under the
Plan by the Company’s stockholders subsequent to such Enrollment Date.
9.Delivery. As soon as reasonably practicable after each Exercise Date on which
a purchase of shares of Common Stock occurs, the Company will arrange the
delivery to each Participant of the shares of Common Stock purchased upon
exercise of his or her option in a form determined by the Administrator (in its
sole discretion) and pursuant to rules established by the Administrator. The
Company may permit or require that shares of Common Stock be deposited directly
with a broker designated by the Company or to a trustee or designated agent of
the Company, and the Company may utilize electronic or automated methods of
share transfer. The Company may require that shares of Common Stock be retained
with such broker, trustee or agent for a designated period of time and/or may
establish other procedures to permit tracking of disqualifying dispositions or
other dispositions of such shares. No Participant will have any voting,
dividend, or other stockholder rights with respect to shares of Common Stock
subject to any option granted under the Plan until such shares have been
purchased and delivered to the Participant as provided in this Section 9.
10.Withdrawal.
(a)A Participant may withdraw all but not less than all the Contributions
credited to his or her account and not yet used to exercise his or her option
under the Plan at any time by (i) submitting to the Company’s stock
administration office (or its designee) a written notice of withdrawal in the
form determined by the Administrator for such purpose (which may be similar to
the form attached hereto as Exhibit B), or (ii) following an electronic or other
withdrawal procedure determined by the Administrator. The Administrator may set
forth a deadline of when a withdrawal must occur to be effective prior to a
given Exercise Date in accordance with policies it may approve from time to
time. All of the Participant’s Contributions credited to his or her account will
be paid to such Participant as soon as administratively practicable after
receipt of notice of withdrawal and such Participant’s option for the Offering
Period will be automatically terminated, and no further Contributions for the
purchase of shares of Common Stock will be made for such Offering Period. If a
Participant withdraws from an Offering Period, Contributions will not resume at
the beginning of the succeeding Offering Period, unless the Participant
re-enrolls in the Plan in accordance with the provisions of Section 5.
(b)A Participant’s withdrawal from an Offering Period will not have any effect
on his or her eligibility to participate in any similar plan that may hereafter
be adopted by the Company or in succeeding Offering Periods that commence after
the termination of the Offering Period from which the Participant withdraws.
11.Termination of Employment. Upon a Participant’s ceasing to be an Eligible
Employee, for any reason, he or she will be deemed to have elected to withdraw
from the Plan and the Contributions credited to such Participant’s account
during the Offering Period but not yet used to purchase shares of Common Stock
under the Plan will be returned to such Participant
- 10 -

--------------------------------------------------------------------------------



or, in the case of his or her death, to the person or persons entitled thereto
under Section 15, and such Participant’s option will be automatically
terminated. Unless determined otherwise by the Administrator in a manner that,
with respect to an Offering under the 423 Component, is permitted by, and
compliant with, Section 423 of the Code, a Participant whose employment
transfers between entities through a termination with an immediate rehire (with
no break in service) by the Company or a Designated Company will not be treated
as terminated under the Plan; however, if a Participant transfers from an
Offering under the 423 Component to the Non-423 Component, the exercise of the
option will be qualified under the 423 Component only to the extent it complies
with Section 423 of the Code; further, no Participant shall be deemed to switch
from an Offering under the Non-423 Component to an Offering under the 423
Component or vice versa unless (and then only to the extent) such switch would
not cause the 423 Component or any option thereunder to fail to comply with Code
Section 423.
12.Interest. No interest will accrue on the Contributions of a participant in
the Plan, except as may be required by Applicable Law, as determined by the
Company, and if so required by the laws of a particular jurisdiction, will, with
respect to Offerings under the 423 Component, apply to all Participants in the
relevant Offering, except to the extent otherwise permitted by U.S. Treasury
Regulation Section 1.423-2(f).
13.Stock.
(a)Subject to adjustment upon changes in capitalization of the Company as
provided in Section 19 hereof, the maximum number of shares of Common Stock that
will be made available for sale under the Plan will be 700,000 shares of Common
Stock. The number of shares of Common Stock available for issuance under the
Plan will be increased on the first day of each Fiscal Year beginning for the
Fiscal Year following the Fiscal Year in which the first Enrollment Date (if
any) occurs equal to the least of (i) 1,000,000 shares of Common Stock, (ii) one
percent (1%) of the outstanding shares of Common Stock on the last day of the
immediately preceding Fiscal Year, or (iii) an amount determined by the
Administrator.
(b)Until the shares of Common Stock are issued (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company), a Participant will have only the rights of an unsecured creditor with
respect to such shares, and no right to vote or receive dividends or any other
rights as a stockholder will exist with respect to such shares.
(c)Shares of Common Stock to be delivered to a Participant under the Plan will
be registered in the name of the Participant or, if so required under Applicable
Laws, in the name of the Participant and his or her spouse.
14.Administration. The Plan will be administered by the Board or a Committee
appointed by the Board, which Committee will be constituted to comply with
Applicable Laws. The Administrator will have full and exclusive discretionary
authority to construe, interpret and apply the terms of the Plan, to delegate
ministerial duties to any of the Company’s employees, to designate separate
Offerings under the Plan, to designate Subsidiaries and Affiliates of the
Company as participating in the 423 Component or Non-423 Component, to determine
eligibility, to adjudicate all disputed claims filed under the Plan and to
establish such procedures
- 11 -

--------------------------------------------------------------------------------



that it deems necessary or advisable for the administration of the Plan
(including, without limitation, to adopt such procedures, sub-plans, and
appendices to the enrollment agreement as are necessary or appropriate to permit
the participation in the Plan by employees who are foreign nationals or employed
outside the U.S., the terms of which sub-plans and appendices may take
precedence over other provisions of this Plan, with the exception of
Section 13(a) hereof, but unless otherwise superseded by the terms of such
sub-plan or appendix, the provisions of this Plan will govern the operation of
such sub-plan or appendix). Unless otherwise determined by the Administrator,
the Eligible Employees eligible to participate in each sub-plan will participate
in a separate Offering under the 423 Component, or if the terms would not
qualify under the 423 Component, in the Non-423 Component, in either case unless
such designation would cause the 423 Component to violate the requirements of
Section 423 of the Code. Without limiting the generality of the foregoing, the
Administrator is specifically authorized to adopt rules and procedures regarding
eligibility to participate, the definition of Compensation, handling of
Contributions, making of Contributions to the Plan (including, without
limitation, in forms other than payroll deductions), establishment of bank or
trust accounts to hold Contributions, payment of interest, conversion of local
currency, obligations to pay payroll tax, determination of beneficiary
designation requirements, withholding procedures and handling of stock
certificates that vary with applicable local requirements. The Administrator
also is authorized to determine that, to the extent permitted by U.S. Treasury
Regulation Section 1.423-2(f), the terms of an option granted under the Plan or
an Offering to citizens or residents of a non-U.S. jurisdiction will be less
favorable than the terms of options granted under the Plan or the same Offering
to employees resident solely in the U.S. Every finding, decision, and
determination made by the Administrator will, to the full extent permitted by
law, be final and binding upon all parties.
15.Designation of Beneficiary.
(a)If permitted by the Administrator, a Participant may file a designation of a
beneficiary who is to receive any shares of Common Stock and cash, if any, from
the Participant’s account under the Plan in the event of such Participant’s
death subsequent to an Exercise Date on which the option is exercised but prior
to delivery to such Participant of such shares and cash. In addition, if
permitted by the Administrator, a Participant may file a designation of a
beneficiary who is to receive any cash from the Participant’s account under the
Plan in the event of such Participant’s death prior to exercise of the option.
If a Participant is married and the designated beneficiary is not the spouse,
spousal consent will be required for such designation to be effective.
(b)Such designation of beneficiary may be changed by the Participant at any time
by notice in a form determined by the Administrator. In the event of the death
of a Participant and in the absence of a beneficiary validly designated under
the Plan who is living at the time of such Participant’s death, the Company will
deliver such shares and/or cash to the executor or administrator of the estate
of the Participant, or if no such executor or administrator has been appointed
(to the knowledge of the Company), the Company, in its discretion, may deliver
such shares and/or cash to the spouse or to any one or more dependents or
relatives of the Participant, or if no spouse, dependent or relative is known to
the Company, then to such other person as the Company may designate.
- 12 -

--------------------------------------------------------------------------------



(c)All beneficiary designations will be in such form and manner as the
Administrator may designate from time to time. Notwithstanding Sections 15(a)
and (b) above, the Company and/or the Administrator may decide not to permit
such designations by Participants in non-U.S. jurisdictions to the extent
permitted by U.S. Treasury Regulation Section 1.423-2(f).
16.Transferability. Neither Contributions credited to a Participant’s account
nor any rights with regard to the exercise of an option or to receive shares of
Common Stock under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in Section 15 hereof) by the Participant. Any such attempt at
assignment, transfer, pledge or other disposition will be without effect, except
that the Company may treat such act as an election to withdraw funds from an
Offering Period in accordance with Section 10 hereof.
17.Use of Funds. The Company may use all Contributions received or held by it
under the Plan for any corporate purpose, and the Company will not be obligated
to segregate such Contributions except under Offerings or for Participants in
the Non-423 Component for which Applicable Laws require that Contributions to
the Plan by Participants be segregated from the Company’s general corporate
funds and/or deposited with an independent third party, provided that, if such
segregation or deposit with an independent third party is required by Applicable
Laws, it will apply to all Participants in the relevant Offering under the 423
Component, except to the extent otherwise permitted by U.S. Treasury Regulation
Section 1.423-2(f). Until shares of Common Stock are issued, Participants will
have only the rights of an unsecured creditor with respect to such shares.
18.Reports. Individual accounts will be maintained for each Participant in the
Plan. Statements of account will be given to participating Eligible Employees at
least annually, which statements will set forth the amounts of Contributions,
the Purchase Price, the number of shares of Common Stock purchased and the
remaining cash balance, if any.
19.Adjustments, Dissolution, Liquidation, Merger, or Change in Control.
(a)Adjustments. In the event that any dividend or other distribution (whether in
the form of cash, Common Stock, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, reclassification, repurchase, or
exchange of Common Stock or other securities of the Company, or other change in
the corporate structure of the Company affecting the Common Stock occurs (other
than any ordinary dividends or other ordinary distributions), the Administrator,
in order to prevent diminution or enlargement of the benefits or potential
benefits intended to be made available under the Plan, will, in such manner as
it may deem equitable, adjust the number and class of Common Stock that may be
delivered under the Plan, the Purchase Price per share, the class and the number
of shares of Common Stock covered by each option under the Plan that has not yet
been exercised, and the numerical limits of Sections 7 and 13.
(b)Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, any Offering Period then in progress will be
shortened by setting a New Exercise Date, and will terminate immediately prior
to the consummation of such proposed
- 13 -

--------------------------------------------------------------------------------



dissolution or liquidation, unless provided otherwise by the Administrator. The
New Exercise Date will be before the date of the Company’s proposed dissolution
or liquidation. The Administrator will notify each Participant in writing or
electronically, prior to the New Exercise Date, that the Exercise Date for the
Participant’s option has been changed to the New Exercise Date and that the
Participant’s option will be exercised automatically on the New Exercise Date,
unless prior to such date the Participant has withdrawn from the Offering Period
as provided in Section 10 hereof (or, prior to such New Exercise Date,
Participant’s participation has terminated as provided in Section 11 hereof).
(c)Merger or Change in Control. In the event of a merger or Change in Control,
each outstanding option will be assumed or an equivalent option substituted by
the successor corporation or a Parent or Subsidiary of the successor
corporation. In the event that the successor corporation refuses to assume or
substitute for the option, the Offering Period with respect to which such option
relates will be shortened by setting a New Exercise Date on which such Offering
Period will end. The New Exercise Date will occur before the date of the
Company’s proposed merger or Change in Control. The Administrator will notify
each Participant in writing or electronically prior to the New Exercise Date,
that the Exercise Date for the Participant’s option has been changed to the New
Exercise Date and that the Participant’s option will be exercised automatically
on the New Exercise Date, unless prior to such date the Participant has
withdrawn from the Offering Period as provided in Section 10 hereof (or, prior
to such New Exercise Date, Participant’s participation has terminated as
provided in Section 11 hereof).
20.Amendment or Termination.
(a)The Administrator, in its sole discretion, may amend, suspend, or terminate
the Plan, or any part thereof, at any time and for any reason. If the Plan is
terminated, the Administrator, in its discretion, may elect to terminate all
outstanding Offering Periods either immediately or upon completion of the
purchase of shares of Common Stock on the next Exercise Date (which may be
sooner than originally scheduled, if determined by the Administrator in its
discretion), or may elect to permit Offering Periods to expire in accordance
with their terms (and subject to any adjustment pursuant to Section 19). If the
Offering Periods are terminated prior to expiration, all amounts then credited
to Participants’ accounts that have not been used to purchase shares of Common
Stock will be returned to the Participants (without interest thereon, except as
otherwise required under Applicable Laws, as further set forth in Section 12
hereof) as soon as administratively practicable.
(b)Without stockholder consent and without limiting Section 20(a), the
Administrator will be entitled to change the Offering Periods and/or Purchase
Periods, designate separate Offerings, limit the frequency and/or number of
changes in the amount withheld during an Offering Period, establish the exchange
ratio applicable to amounts withheld in a currency other than U.S. dollars,
permit Contributions in excess of the amount designated by a Participant in
order to adjust for delays or mistakes in the Company’s processing of properly
completed Contribution elections, establish reasonable waiting and adjustment
periods and/or accounting and crediting procedures to ensure that amounts
applied toward the purchase of Common Stock for each Participant properly
correspond with Contribution amounts, and establish such other
- 14 -

--------------------------------------------------------------------------------



limitations or procedures as the Administrator determines in its sole discretion
advisable that are consistent with the Plan.
(c)In the event the Administrator determines that the ongoing operation of the
Plan may result in unfavorable financial accounting consequences, the
Administrator may, in its discretion and, to the extent necessary or desirable,
modify, amend or terminate the Plan to reduce or eliminate such accounting
consequence including, but not limited to:
(i)amending the Plan to conform with the safe harbor definition under the
Financial Accounting Standards Board Accounting Standards Codification Topic 718
(or any successor thereto), including with respect to an Offering Period
underway at the time;
(ii)altering the Purchase Price for any Offering Period or Purchase Period
including an Offering Period or Purchase Period underway at the time of the
change in Purchase Price;
(iii)shortening any Offering Period or Purchase Period by setting a New Exercise
Date, including an Offering Period or Purchase Period underway at the time of
the Administrator action;
(iv)reducing the maximum percentage of Compensation a Participant may elect to
set aside as Contributions; and
(v)reducing the maximum number of shares of Common Stock a Participant may
purchase during any Offering Period or Purchase Period.
Such modifications or amendments will not require stockholder approval or the
consent of any Participants.
21.Notices. All notices or other communications by a Participant to the Company
under or in connection with the Plan will be deemed to have been duly given when
received in the form and manner specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.
22.Conditions Upon Issuance of Shares. Shares of Common Stock will not be issued
with respect to an option unless the exercise of such option and the issuance
and delivery of such shares pursuant thereto will comply with all applicable
provisions of law, domestic or foreign, including, without limitation, the U.S.
Securities Act of 1933, as amended, the Exchange Act, the rules and regulations
promulgated thereunder, and the requirements of any stock exchange upon which
the shares may then be listed, and will be further subject to the approval of
counsel for the Company with respect to such compliance.
As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.
- 15 -

--------------------------------------------------------------------------------



23.Code Section 409A. The Plan is intended to be exempt from the application of
Section 409A, and, to the extent not exempt, is intended to comply with Section
409A and any ambiguities herein will be interpreted to so be exempt from, or
comply with, Section 409A. In furtherance of the foregoing and notwithstanding
any provision in the Plan to the contrary, if the Administrator determines that
an option granted under the Plan may be subject to Section 409A or that any
provision in the Plan would cause an option under the Plan to be subject to
Section 409A, the Administrator may amend the terms of the Plan and/or of an
outstanding option granted under the Plan, or take such other action the
Administrator determines is necessary or appropriate, in each case, without the
Participant’s consent, to exempt any outstanding option or future option that
may be granted under the Plan from or to allow any such options to comply with
Section 409A, but only to the extent any such amendments or action by the
Administrator would not violate Section 409A. Notwithstanding the foregoing, the
Company and any of its Parent, Subsidiaries or Affiliates shall have no
obligation or liability to reimburse, indemnify, or hold harmless a Participant
or any other party for any taxes or costs that may be imposed on or incurred by
a Participant or any other person as a result of Section 409A, including but not
limited to if the option to purchase Common Stock under the Plan that is
intended to be exempt from or compliant with Section 409A is not so exempt or
compliant or for any action taken by the Administrator with respect thereto. The
Company makes no representation that the option to purchase Common Stock under
the Plan is compliant with or exempt from Section 409A.
24.Term of Plan. The Plan will become effective upon the later to occur of
(i) its adoption by the Board or (ii) the closing of the Merger (the “Effective
Date”). It will continue in effect for a term of twenty (20) years from the
Effective Date, unless sooner terminated under Section 20.
25.Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted by the Board. Such stockholder approval will be obtained in the manner
and to the degree required under Applicable Laws.
26.Governing Law. The Plan will be governed by, and construed in accordance
with, the laws of the State of Delaware (except its choice-of-law provisions).
27.No Right to Employment. Participation in the Plan by a Participant will not
be construed as giving a Participant the right to be retained as an employee of
the Company or a Subsidiary or Affiliate of the Company, as applicable. Further,
the Company or a Subsidiary or Affiliate of the Company may dismiss a
Participant from employment at any time, free from any liability or any claim
under the Plan.
28.Severability. If any provision of the Plan is or becomes or is deemed to be
invalid, illegal, or unenforceable for any reason in any jurisdiction or as to
any Participant, such invalidity, illegality or unenforceability will not affect
the remaining parts of the Plan, and the Plan will be construed and enforced as
to such jurisdiction or Participant as if the invalid, illegal or unenforceable
provision had not been included.
29.Compliance with Applicable Laws. The terms of this Plan are intended to
comply with all Applicable Laws and will be construed accordingly.
- 16 -

--------------------------------------------------------------------------------



30.Automatic Transfer to Low Price Offering Period. To the extent permitted by
Applicable Laws, if the Fair Market Value on any Exercise Date in an Offering
Period is lower than the Fair Market Value on the Enrollment Date of such
Offering Period, then all Participants in such Offering Period automatically
will be withdrawn from such Offering Period immediately after the exercise of
their option on such Exercise Date and automatically re-enrolled in the
immediately following Offering Period as of the first day thereof.
- 17 -


--------------------------------------------------------------------------------



EXHIBIT A
MEDAVAIL HOLDINGS, INC.
2020 EMPLOYEE STOCK PURCHASE PLAN
SUBSCRIPTION AGREEMENT
Original Application
Offering Date:
Change in Payroll Deduction Rate

1.____________________ (“Employee”) hereby elects to participate in the MedAvail
Holdings, Inc. 2020 Employee Stock Purchase Plan (the “Plan”) and subscribes to
purchase shares of the Company’s Common Stock in accordance with this
Subscription Agreement and the Plan. Any capitalized terms not specifically
defined in this Subscription Agreement will have the meaning ascribed to them
under the Plan.
2.I hereby authorize and consent to payroll deductions from each paycheck in the
amount of ____% of my Compensation (from one (1%) to fifteen percent (15%)); a
decrease in rate may be to zero percent (0%)) during the Offering Period in
accordance with the Plan. (Please note that no fractional percentages are
permitted.)
3.I understand that, subject to the terms and conditions of the Plan, I may not
change the rate of my Contributions during an Offering Period.
4.I understand that said payroll deductions will be accumulated for the purchase
of shares of Common Stock at the applicable Purchase Price determined in
accordance with the Plan. I understand that if I do not withdraw from an
Offering Period, any accumulated payroll deductions will be used to
automatically exercise my option and purchase Common Stock under the Plan. I
further understand that if I am outside of the U.S., my payroll deductions will
be converted to U.S. dollars at an exchange rate selected by the Company on the
purchase date.
5.I have received a copy of the complete Plan and its accompanying prospectus. I
understand that my participation in the Plan is in all respects subject to the
terms of the Plan.
6.Shares of Common Stock purchased for me under the Plan should be issued in the
name(s) of the Eligible Employee.
7.If I am a U.S. taxpayer, I understand that if I dispose of any shares received
by me pursuant to the Plan within two (2) years after the Offering Date (the
first day of the Offering Period during which I purchased such shares) or one
(1) year after the Exercise Date, I will be treated for federal income tax
purposes as having received ordinary income at the time of such disposition in
an amount equal to the excess of the fair market value of the shares at the time
such shares were purchased by me over the price that I paid for the shares. I
hereby agree to notify the Company in writing within thirty (30) days after the
date of any disposition of my shares and I will make adequate provision for
federal, state or other tax withholding obligations,
- 18 -

--------------------------------------------------------------------------------



if any, which arise upon the disposition of the Common Stock. The Company may,
but will not be obligated to, withhold from my compensation the amount necessary
to meet any applicable withholding obligation including any withholding
necessary to make available to the Company any tax deductions or benefits
attributable to sale or early disposition of Common Stock by me. If I dispose of
such shares at any time after the expiration of the two (2)-year and one
(1)-year holding periods, I understand that I will be treated for federal income
tax purposes as having received income only at the time of such disposition, and
that such income will be taxed as ordinary income only to the extent of an
amount equal to the lesser of (a) the excess of the fair market value of the
shares at the time of such disposition over the purchase price which I paid for
the shares, or (b) 15% of the fair market value of the shares on the first day
of the Offering Period. The remainder of the gain, if any, recognized on such
disposition will be taxed as capital gain.
8.For employees that may be subject to tax in non U.S. jurisdictions, I
acknowledge and agree that, regardless of any action taken by the Company or any
Designated Company with respect to any or all income tax, social security,
social insurances, National Insurance Contributions, payroll tax, fringe
benefit, or other tax-related items related to my participation in the Plan and
legally applicable to me including, without limitation, in connection with the
grant of such options, the purchase or sale of shares of Common Stock acquired
under the Plan and/or the receipt of any dividends on such shares (“Tax-Related
Items”), the ultimate liability for all Tax-Related Items is and remains my
responsibility and may exceed the amount actually withheld by the Company or a
Designated Company. Furthermore, I acknowledge that the Company and/or any
Designated Company (a) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the options
under the Plan and (b) do not commit to and are under no obligation to structure
the terms of the grant of options or any aspect of my participation in the Plan
to reduce or eliminate my liability for Tax-Related Items or achieve any
particular tax result. Further, if I have become subject to tax in more than one
jurisdiction between the date of my enrollment and the date of any relevant
taxable or tax withholding event, as applicable, I acknowledge that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.
Prior to the purchase of shares of Common Stock under the Plan or any other
relevant taxable or tax withholding event, as applicable, I agree to make
adequate arrangements satisfactory to the Company and/or the applicable
Designated Company to satisfy all Tax-Related Items. In this regard, I authorize
the Company and/or the applicable Designated Company, or their respective
agents, at their discretion, to satisfy any applicable withholding obligations
with regard to all Tax-Related Items by one or a combination of the following:
(a) withholding from my wages or Compensation paid to me by the Company and/or
the applicable Designated Company; or (b) withholding from proceeds of the sale
of the shares of Common Stock purchased under the Plan either through a
voluntary sale or through a mandatory sale arranged by the Company (on my behalf
pursuant to this authorization). Depending on the withholding method, the
Company may withhold or account for Tax-Related Items by considering applicable
maximum withholding rates, in which case I will receive a refund of any
over-withheld amount in cash and will have no entitlement to the Common Stock
equivalent.
- 19 -

--------------------------------------------------------------------------------



Finally, I agree to pay to the Company or the applicable Designated Company any
amount of Tax-Related Items that the Company or the applicable Designated
Company may be required to withhold as a result of my participation in the Plan
that cannot be satisfied by the means previously described. The Company may
refuse to purchase shares of Common Stock under the Plan on my behalf and/or
refuse to issue or deliver the shares or the proceeds of the sale of shares if I
fail to comply with my obligations in connection with the Tax-Related Items.
9.By electing to participate in the Plan, I acknowledge, understand and agree
that:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent provided for in the Plan;
(b)all decisions with respect to future grants under the Plan, if applicable,
will be at the sole discretion of the Company;
(c)the grant of options under the Plan shall not create a right to employment or
be interpreted as forming or amending an employment or service contract with the
Company, or any Designated Company, and shall not interfere with the ability of
the Company or any Designated Company, as applicable, to terminate my employment
(if any);
(d)I am voluntarily participating in the Plan;
(e)the options granted under the Plan and the shares of Common Stock underlying
such options, and the income and value of same, are not intended to replace any
pension rights or compensation;
(f)the options granted under the Plan and the shares of Common Stock underlying
such options, and the income and value of same, are not part of my normal or
expected compensation for any purpose, including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments;
(g)the future value of the shares of Common Stock offered under the Plan is
unknown, indeterminable and cannot be predicted with certainty;
(h)the shares of Common Stock that I acquire under the Plan may increase or
decrease in value, even below the Purchase Price;
(i)no claim or entitlement to compensation or damages shall arise from the
forfeiture of options granted to me under the Plan as a result of the
termination of my status as an Eligible Employee (for any reason whatsoever, and
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where I am employed or the terms of my employment agreement, if
any) and, in consideration of the grant of options under the Plan to which I am
otherwise not entitled, I irrevocably agree never to institute a claim against
the Company, or any Designated Company, waive my ability, if any, to bring such
claim, and release the Company, and any Designated Company from any such claim
that may arise; if, notwithstanding the foregoing, any such claim is allowed by
a court of competent jurisdiction, I
- 20 -

--------------------------------------------------------------------------------



shall be deemed irrevocably to have agreed to not to pursue such claim and agree
to execute any and all documents necessary to request dismissal or withdrawal of
such claim; and
(j)in the event of the termination of my status as an Eligible Employee (for any
reason whatsoever, whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where I am employed or the terms of my
employment agreement, if any), my right to participate in the Plan and any
options granted to me under the Plan, if any, will terminate effective as of the
date that I am no longer actively employed by the Company or one of its
Designated Companies and, in any event, will not be extended by any notice
period mandated under the employment laws in the jurisdiction in which I am
employed or the terms of my employment agreement, if any (e.g., active
employment would not include a period of “garden leave” or similar period
pursuant to the employment laws in the jurisdiction in which I am employed or
the terms of my employment agreement, if any); the Company shall have the
exclusive discretion to determine when I am no longer actively employed for
purposes of my participation in the Plan (including whether I may still be
considered to be actively employed while on a leave of absence).
10.I understand that the Company and/or any Designated Company may collect,
where permissible under applicable law certain personal information about me,
including, but not limited to, my name, home address and telephone number, date
of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of Common Stock or directorships held in the
Company, details of all options granted under the Plan or any other entitlement
to shares of Common Stock awarded, canceled, exercised, vested, unvested or
outstanding in my favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Plan. I understand that Company may transfer my
Data to the United States, which is not considered by the European Commission to
have data protection laws equivalent to the laws in my country. I understand
that the Company will transfer my Data to its designated broker, or such other
stock plan service provider as may be selected by the Company in the future,
which is assisting the Company with the implementation, administration and
management of the Plan. I understand that the recipients of the Data may be
located in the United States or elsewhere, and that a recipient’s country of
operation (e.g., the United States) may have different, including less
stringent, data privacy laws that the European Commission or my jurisdiction
does not consider to be equivalent to the protections in my country. I
understand that I may request a list with the names and addresses of any
potential recipients of the Data by contacting my local human resources
representative. I authorize the Company, the Company’s designated broker and any
other possible recipients which may assist the Company with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing my participation in the Plan. I
understand that Data will be held only as long as is necessary to implement,
administer and manage my participation in the Plan. I understand that that I
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
my local human resources representative. Further, I understand that I am
providing the consents herein on a purely voluntary basis. If I do not consent,
or if I later seek to revoke my consent, my employment status or career with the
Company or any Designated
- 21 -

--------------------------------------------------------------------------------



Company will not be adversely affected; the only adverse consequence of refusing
or withdrawing my consent is that the Company would not be able to grant me
options under the Plan or other equity awards, or administer or maintain such
awards. Therefore, I understand that refusing or withdrawing my consent may
affect my ability to participate in the Plan. For more information on the
consequences of my refusal to consent or withdrawal of consent, I understand
that I may contact my local human resources representative.
If I am an employee outside the U.S., I understand that in accordance with
applicable law, I have the right to access, and to request a copy of, the Data
held about me. I also understand that I have the right to discontinue the
collection, processing, or use of my Data, or supplement, correct, or request
deletion of my Data. To exercise my rights, I may contact my local human
resources representative.
I hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my personal data as described herein
and any other Plan materials by and among, as applicable, the Company and its
Subsidiaries for the exclusive purpose of implementing, administering and
managing my participation in the Plan. I understand that my consent will be
sought and obtained for any processing or transfer of my data for any purpose
other than as described in the enrollment form and any other plan materials.
11.If I have received the Subscription Agreement or any other document related
to the Plan translated into a language other than English and if the meaning of
the translated version is different than the English version, the English
version will control, subject to applicable laws.
12.The provisions of the Subscription Agreement and these appendices are
severable and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable.
13.Notwithstanding any provisions in this Subscription Agreement, I understand
that if I am working or resident in a country other than the United States, my
participation in the Plan shall also be subject to the additional terms and
conditions set forth on Appendix A and any special terms and conditions for my
country set forth on Appendix A. Moreover, if I relocate to one of the countries
included in Appendix A, the special terms and conditions for such country will
apply to me to the extent the Company determines that the application of such
terms and conditions is necessary or advisable for legal or administrative
reasons. Appendix A constitutes part of this Subscription Agreement and the
provisions of this Subscription Agreement govern each Appendix (to the extent
not superseded or supplemented by the terms and conditions set forth in the
applicable Appendix).
14.I hereby agree to be bound by the terms of the Plan. The effectiveness of
this Subscription Agreement is dependent upon my eligibility to participate in
the Plan.
- 22 -

--------------------------------------------------------------------------------




Employee’s SocialSecurity Number(for U.S.-based employees):Employee’s Address:

I UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT WILL REMAIN IN EFFECT THROUGHOUT
SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED BY ME.

Dated:Signature of Employee



- 23 -


--------------------------------------------------------------------------------



EXHIBIT B
MEDAVAIL HOLDINGS, INC.
2020 EMPLOYEE STOCK PURCHASE PLAN
NOTICE OF WITHDRAWAL
Any capitalized terms not specifically defined in this Notice of Withdrawal will
have the meaning ascribed to them under the 2020 Employee Stock Purchase Plan
(the “Plan”).
The undersigned Participant in the Offering Period of the MedAvail Holdings,
Inc. 2020 Employee Stock Purchase Plan that began on ____________, ______ (the
“Offering Date”) hereby notifies the Company that he or she hereby withdraws
from the Offering Period. He or she hereby directs the Company to pay to the
undersigned as promptly as practicable all the payroll deductions credited to
his or her account with respect to such Offering Period. The undersigned
understands and agrees that his or her option for such Offering Period will be
terminated automatically. The undersigned understands further that no further
payroll deductions will be made for the purchase of shares in the current
Offering Period and the undersigned will be eligible to participate in
succeeding Offering Periods only by delivering to the Company a new Subscription
Agreement.
Name and Address of Participant:
Signature:Date:

- 24 -